        Case 4:19-cv-00028-BMM Document 90 Filed 02/14/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL
 NETWORK, et al.,                             CV 19-28-GF-BMM

              Plaintiffs,                     ORDER GRANTING
 v.                                           DEFENDANTS’ UNOPPOSED
                                              MOTION TO EXTEND
 PRESIDENT DONALD J. TRUMP, et                SUMMARY JUDGMENT
 al.,                                         BRIEFING SCHEDULE

              Defendants,

 and

 TC ENERGY CORP., et al.

              Defendant-Intervenors.


       This matter comes before the Court on Defendants’ Unopposed Motion to

Extend Summary Judgment Briefing Schedule. Having considered the motion and

finding that good cause exists to grant the relief requested, the motion is hereby

GRANTED.

       The summary judgment briefing schedule in the Court’s February 3, 2020

Order, ECF No. 84, is modified as follows:

       Plaintiffs’ Response to TC Energy’s Summary
       Judgment Motion:                                    February 25, 2020

       Plaintiffs’ Motion for Summary Judgment:            February 25, 2020




                                          1
 Case 4:19-cv-00028-BMM Document 90 Filed 02/14/20 Page 2 of 2



Federal Defendants’ Motion for Summary
Judgment:                                      February 25, 2020

TC Energy’s Reply to Plaintiffs’ Response to
TC Energy’s Motion for Summary Judgment:       March 13, 2020

TC Energy’s and Federal Defendants’ Responses
to Plaintiffs’ Summary Judgment Motion:       March 13, 2020

Plaintiffs’ Response to Federal Defendants’
Motion for Summary Judgment:                   March 13, 2020

Federal Defendants’ Reply to Plaintiffs’
Response to Federal Defendants’ Motion for
Summary Judgement:                             March 27, 2020

Plaintiffs’ Reply to TC Energy’s and Federal
Defendants’ Responses to Plaintiffs’ Motion
for Summary Judgment:                          March 27, 2020

It is so ORDERED.

DATED this 14th day of February, 2020.




                                  2
